Citation Nr: 0600287	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  04-25 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran, R. M., and J. M.


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran had active service from May 1965 to December 
1968.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2002 rating decision of the 
Portland, Oregon, VA Regional Office (RO).   

The veteran testified before the undersigned Veterans Law 
Judge at a travel Board hearing in June 2005.  A transcript 
of the hearing has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In May 2004, Center for Unit Records Research (CURR) reported 
that the 1967 command history and deck logs for the USS 
Kearsage do not corroborate veteran's alleged stressor 
involving a sailor overboard who was eaten by sharks, noting 
a review of deck logs for the period October 1967 to March 
1968.  In May 2004, D. S. stated that he, too, served aboard 
the USS. Kearsage.  He added that he witnessed a sailor jump 
overboard in 1968.  He added that he separated from service 
in June 1968.  CURR has not reported whether deck logs for 
April 1968, May 1968, or June 1968 have been reviewed for the 
incident.  

In addition, the veteran has reported having swabbed the deck 
of human flesh and blood following a propeller accident in 
1967.  The AOJ has not attempted to verify this stressor.  

The Board notes that a March 2005 VA treatment record 
reflects a diagnosis of "PTSD, combat related."  The Board 
notes the veteran did not engage in combat with the enemy.  
Transcript at 15-16 (2005).  Thus, the basis for the 
diagnosis of combat-related PTSD is unclear.  



To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, this issues 
are REMANDED to the AOJ for the following development:

1.  The AOJ should request CURR to 
verify whether records corroborate the 
veteran's account of a sailor having 
jumped overboard in April 1968, May 1968 
or June 1968.  The AOJ should attempt 
verification in regard to the claimed 
stressor related to a propeller accident 
in 1967.  

2.  The AOJ should request clarification 
from S. S., the March 2005 VA examiner, 
as to the basis of the diagnosis of 
combat-related PTSD, in light of the 
fact that the veteran is not a combat 
veteran.  The examiner should identify 
the in-service stressor/stressors upon 
which the diagnosis is based.  The 
claims file should be made available for 
review.  A complete rationale should 
accompany any opinion provided. 

If upon completion of the above action the claims remain 
denied, the case should be returned to the Board for further 
appellate review.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



 
 
 
 

